Title: To James Madison from James Monroe, 9 March 1822
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Washington March 9. 1822
                
                I have had the pleasure to recieve your letter with one from Mr Lee, and regret that you should say one word, as to the necessity you are under to send it, or such papers on to me. I need not assure you that I am always happy to hear from you, and am glad of any occurrence which draws from you a letter. My situation, as you well know, renders it impossible for me to write you often or regularly. At this time, it was my intention, to have written you, fully, on the subject of a message sent in yesterday which you will see in the Intelligencer, but I have been so much interrupted all the morning that I have but one moment, to refer you to it, and assure of the sincere regard with which I am yr. friend
                
                    James Monroe
                
                
                    Mrs Monroe has been dangerously ill, but is now free from fever. We hope that you & Mrs Madison are in good health.
                
            